Case 19-03037-KRH        Doc 1     Filed 03/22/19 Entered 03/22/19 16:08:59          Desc Main
                                   Document      Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

IN RE:                                       )
                                             )
KELVIN EUGENE WHITE                          )      Case No. 18−34030−KRH
                                             )      Chapter 13
                      Debtor                 )

KELVIN EUGENE WHITE                          )
                                             )
                      Plaintiff              )
                                             )
v.                                           )      APN: 19-______________
                                             )
HOWARD DOUGLAS                               )
12392 Caledon Road                           )
King George, VA 22485                        )
                                             )
and                                          )
                                             )
ROBERT W. ACKERMAN, TRUSTEE                  )
319 William Street                           )
Fredericksburg, VA 22401                     )
                                             )
                      Defendants             )

COMPLAINT TO DETERMINE THE VALIDITY, PRIORITY OR EXTENT OF LIENS

         COMES NOW, the Plaintiff, by counsel and respectfully represents unto the Court the

following:

         1.    The jurisdiction of this Court is founded upon 11 U.S.C. § 1322 and Rule 7001 of

the Federal Rules of Bankruptcy Procedure.

         2.    This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         3.    The Plaintiff is the Debtor in the above captioned Chapter 13 case, which case

was filed on August 8, 2018.
Case 19-03037-KRH          Doc 1    Filed 03/22/19 Entered 03/22/19 16:08:59           Desc Main
                                    Document      Page 2 of 5


       4.       The estate of the Plaintiff includes an interest in real estate known as 7121 Belle

Drive, King George, VA, more particularly described as:

       ALL that certain lot, piece or parcel of land, with improvements thereon, lying
       and being in Rappahannock Magisterial District, King George County, Virginia,
       containing 1.0327 acres, more or less, and being more particularly described on a
       house location survey by H. Aubrey Hawkins & Associates, LTD land surveyor
       on the property of John W. Burnett and Edith E. Burnett.

(“Property”).

       5.       There is a recorded first deed of trust against the Property by Cascade Funding

Mortgage Trust 2017-1 (“Cascade”), which at the time of the filing of this case had an

approximate balance of $389,519.00, and which deed of trust is dated December 16, 2005 and is

recorded in the Clerk’s Office of the King George County Circuit Court in Deed Book 572 at

Page 183 (“First Deed of Trust”).

       6.       Howard Douglas has recorded a second deed of trust dated February 19, 2008

against the Property that secures its promissory note, which at the time of the filing of this case

had an approximate balance of $155,000.00, and which deed of trust was recorded in the Clerk’s

Office of the King George County Circuit Court on April 29, 2008 as Instrument No.

20080429000025630 (“Second Deed of Trust”).

       7.       Robert W. Ackerman, Trustee is the named Trustee in the Second Deed of Trust

and is a necessary party to this action.

       8.       Upon information and belief, the value of the Property is $388,850.00 which is

less than the payoff of the promissory note secured by First Deed of Trust. A copy of a market

analysis of the Property is attached hereto as Exhibit “A”.

       9.       Based upon the value of the Property and the balance of the note secured by the

First Deed of Trust, the Second Deed of Trust on the Property is fully unsecured.
                                                 2
Case 19-03037-KRH        Doc 1    Filed 03/22/19 Entered 03/22/19 16:08:59       Desc Main
                                  Document      Page 3 of 5


       WHEREFORE, the Plaintiff respectfully requests that the Court enter an Order declaring

that Howard Douglas’ note secured by the Second Deed of Trust is fully unsecured, that the

Plaintiff be permitted to treat VHDA’s allowed claim with respect to the Second Deed of Trust

as unsecured in his Chapter 13 Plan, that the Second Deed of Trust be released against the

Property, and for such other relief as the Court may deem appropriate.

Dated: March 22, 2019

                                     Respectfully Submitted,

                                     KELVIN EUGENE WHITE


                                     By: /s/ James E. Kane
                                            James E. Kane (VSB #30081)
                                            KANE & PAPA, P.C.
                                            1313 East Cary Street
                                            Richmond, Virginia 23219
                                            Telephone: (804) 225-9500
                                            Facsimile: (804) 225-9598
                                            Email: jkane@kaneandpapa.com
                                            Counsel for Plaintiff




                                               3
Case 19-03037-KRH   Doc 1                                                                                                                 Filed 03/22/19 Entered 03/22/19 16:08:59                                                                                                                                                                                                                                                                                                                                                                    Desc Main
                                                                                                                                          Document      Page 4 of 5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          EXHIBIT A
                                                                                                                                                                                                          SELLER'S REPORT

7120 Belle Dr, King George, VA 22485




                    Pre se n t e d b y
                      |               |               |               |                       |                       |           |                   |           |       |                       |




                    Gena Hill
                    REALTOR®




                    Wo rk : ( 540 ) 663 - 2000 x 508 | M o b i l e : ( 540 ) 226 - 3669 |
                                  |               |                               |           |               |           |                                           |                   |           |                                                   |               |                                                       |           |               |                                                                       |           |       |       |       |       |           |       |   |                   |   |   |   |   |




                    Of f i c e : ( 540 ) 663 - 2000 | Fa x : ( 540 ) 663 - 0385
                          |                                   |                   |                   |               |           |           |                                               |               |               |                                                   |       |                                                                                           |       |               |       |       |           |                               |   |       |                               |   |




                    M a i n : g e n a . h i l l @c e n t u ry 21 . c o m
                              |               |           |                   |           |               |                   |                   |           |               |               |                       |           |       |       |                               |               |           |           |               |           |                       |                   |       |               |           |




                    Of f i c e : g e n a h i l l h o m e s4 u . c o m
                          |                                   |                   |                   |               |           |                   |           |               |                       |                       |       |       |   |                       |               |                   |           |                                   |       |       |       |               |




                    C e n t u r y 21 B a t t l e fi e l d R e a l E s t a t e, I n c .
                      |                   |                       |       |                       |               |               |       |                           |               |                       |                       |       |       |               |               |                   |           |       |                   |       |           |               |       |       |           |               |           |       |       |       |                   |       |           |   |




                    15521 R e a l E s t a t e A v e                                       |               |                       |                   |           |       |               |                       |                   |       |               |               |               |       |               |               |




                    K i n g G e o r g e, V A 22485
                      |               |               |                   |           |                               |               |                   |       |               |                                       |                   |                   |               |




                              Copyright 2018 Realtors Property Resource® LLC. All Rights Reserved.
                                     Information is not guaranteed. Equal Housing Opportunity.                                                                                                                                                                                                                                                                                                                                                                                                                                                                    9/12/2018
              Case 19-03037-KRH            Doc 1         Filed 03/22/19 Entered 03/22/19 16:08:59                                 Desc Main
                                                         Document      Page 5 of 5
                                                                                                                     7120 Belle Dr, King George, VA 22485


7120 Belle Dr, King George, VA 22485




Legend:     Subject Property


 Sold Date: 1/10/2005
 Public Record
Current Estimated Value                                                                Your Comp Analysis
$387,340                                                                               $388,850
Last RVM® Update: 8/14/2018                                                            Last Edited: 9/12/2018
RVM® Est. Range: $344,733 – $429,947                                                   $98 Price per Sq. Ft.
                                                                                       Your Comp Analysis Range
RVM® Confidence:
   RVM® Change - Last 1 Month: -$510
                                                                                       $317,041 – $441,889
   RVM® Change - Last 12 Months: 10.81%

This report contains data and information that is publicly available and/or licensed from third parties and is provided to you on an "as is"
and "as available" basis. The information is not verified or guaranteed. Neither this report nor the estimated value of a property is an
appraisal of the property. Any valuation shown in this report has been generated by use of proprietary computer software that
assembles publicly available property records and certain proprietary data to arrive at an approximate estimate of a property's value.
Some portions of this report may have been provided by an RPR user; RPR is not responsible for any content provided by its users. RPR
and its information providers shall not be liable for any claim or loss resulting from the content of, or errors or omissions in, information
contained in this report.




                                              Copyright 2018 Realtors Property Resource® LLC. All Rights Reserved.
                                                                                                                                                  9/12/2018
                                                     Information is not guaranteed. Equal Housing Opportunity.                                       2 of 75
